
	
		II
		110th CONGRESS
		1st Session
		S. 158
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Ms. Collins (for herself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To expand access to affordable health care and to
		  strengthen the health care safety net and make health care services more
		  available in rural and underserved areas.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Access to Affordable
			 Health Care Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—EXPANSION OF ACCESS TO AFFORDABLE HEALTH CARE FOR SMALL
				BUSINESSES
					Subtitle A—Small Business Tax Credit
					Sec. 101. Credit for employee health insurance
				expenses.
					Subtitle B—Grants to States for Small Business Purchasing
				Groups
					Sec. 121. Grants for small employer purchasing
				groups.
					Sec. 122. Qualified small employer purchasing
				groups.
					Subtitle C—Health Benefits Information for Small
				Employers
					Sec. 131. Grant program to facilitate health benefits
				information for small employers.
					Subtitle D—Grant Program to Encourage State
				Innovation
					Sec. 141. Grant program to encourage State
				innovation.
					TITLE II—EXPANSION OF ACCESS TO AFFORDABLE HEALTH CARE FOR
				INDIVIDUALS AND FAMILIES
					Subtitle A—Internal Revenue Code Provisions
					Sec. 201. Refundable health insurance costs credit.
					Sec. 202. Advance Payment of credit to issuers of qualified
				health insurance.
					Subtitle B—Elimination of SCHIP Funding Shortfalls
					Sec. 206. Elimination of SCHIP funding shortfalls for fiscal
				year 2007.
					Subtitle C—FamilyCare
					Sec. 211. Renaming of title XXI
				program.
					Sec. 212. FamilyCare coverage of parents under the medicaid
				program and title XXI.
					Sec. 213. Optional coverage of children through age 20 under
				the medicaid program and title
				XXI.
					Sec. 214. Sense of the Senate Regarding Authority To Use SCHIP
				Funds To Purchase Family Coverage.
					Subtitle D—Simplified Enrollment
					Sec. 221. Automatic enrollment of children born to title
				XXI parents.
					Sec. 222. Application of simplified title XXI
				procedures under the medicaid program.
					Subtitle E—State Option to Extend Medicaid Coverage to Certain
				Low-Income Individuals
					Sec. 231. State option to extend medicaid coverage to certain
				low-income individuals.
					Subtitle F—Grants to Promote Innovative Outreach and
				Enrollment Under Medicaid and SCHIP
					Sec. 251. Grants to promote innovative outreach and enrollment
				under medicaid and SCHIP.
					Sec. 252. State option to provide for simplified determinations
				of a child’s financial eligibility for medical assistance under medicaid or
				child health assistance under SCHIP.
					Subtitle G—Demonstration Programs to Improve Medicaid and
				SCHIP Outreach to Homeless Individuals and Families
					Sec. 261. Demonstration programs to improve medicaid and SCHIP
				outreach to homeless individuals and families.
					TITLE III—STRENGTHENING THE HEALTH CARE SAFETY NET
					Sec. 301. Increase in funding for the consolidated health
				Centers program.
					TITLE IV—EXPANSION OF ACCESS TO HEALTH CARE IN RURAL AND
				UNDERSERVED AREAS
					Sec. 401. Expansion of funding.
					Sec. 402. Loan repayment and scholarship programs.
					TITLE V—EXPANDED ACCESS TO AFFORDABLE LONG-TERM CARE
					Sec. 501. Treatment of premiums on qualified Long-Term care
				insurance contracts.
					Sec. 502. Credit for taxpayers with Long-Term care
				needs.
					Sec. 503. Additional consumer protections for Long-Term care
				insurance.
					TITLE VI—PROMOTING HEALTHIER LIFESTYLES
					Sec. 601. Community partnerships to promote healthy
				lifestyles.
					Sec. 602. Worksite wellness grant program.
					Sec. 603. Comprehensive school health education.
					TITLE VII—MEDICARE FAIRNESS
					Subtitle A—Medicare Value and Quality
				Demonstration
					Sec. 701. Findings.
					Sec. 702. Demonstration project to encourage the provision of
				high-quality, cost-effective inpatient hospital services.
					Sec. 703. Demonstration project to encourage the provision of
				high-quality, cost-effective physicians’ services.
					Subtitle B—Graduate Medical Education
				Demonstration
					Sec. 711. Clinical rotation demonstration project.
				
			IEXPANSION OF
			 ACCESS TO AFFORDABLE HEALTH CARE FOR SMALL BUSINESSES
			ASmall Business
			 Tax Credit
				101.Credit for
			 employee health insurance expenses
					(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45M the following:
						
							45N.Employee
				health insurance expenses
								(a)General
				RuleFor purposes of section 38, in the case of an employer, the
				employee health insurance expenses credit determined under this section is an
				amount equal to the applicable percentage of the amount paid by the taxpayer
				during the taxable year for qualified employee health insurance
				expenses.
								(b)Applicable
				PercentageFor purposes of subsection (a), the applicable
				percentage is equal to—
									(1)50 percent in the
				case of an employer with less than 10 employees,
									(2)30 percent in the
				case of an employer with more than 9 but less than 26 employees, and
									(3)zero percent for
				any other employer.
									(c)Per Employee
				Dollar LimitationThe amount of qualified employee health
				insurance expenses taken into account under subsection (a) with respect to any
				qualified employee for any taxable year shall not exceed—
									(1)$2,000 in the
				case of self-only coverage, and
									(2)$4,000 in the
				case of family coverage (as defined in section 223(c)(4)).
									(d)Special Rules
				and DefinitionsFor purposes of this section—
									(1)Eligibility for
				creditNo credit shall be allowed under subsection (a) with
				respect to any employer for any period if more than 20 percent of the number of
				employees employed by the employer during the period are highly compensated
				employees (within the meaning of section 414(q)).
									(2)Determination
				of employment
										(A)In
				generalAn employer shall be considered an employer described in
				paragraph (1) or (2) of subsection (b) if such employer employed an average of
				the number of employees described in such paragraph on business days during
				either of the 2 preceding calendar years. For purposes of the preceding
				sentence, a preceding calendar year may be taken into account only if the
				employer was in existence throughout such year.
										(B)Employers not
				in existence in preceding yearIn the case of an employer which
				was not in existence throughout the 1st preceding calendar year, the
				determination under subparagraph (A) shall be based on the average number of
				employees that it is reasonably expected such employer will employ on business
				days in the current calendar year.
										(3)Qualified
				employee health insurance expenses
										(A)In
				generalThe term qualified employee health insurance
				expenses means any amount paid by an employer for health insurance
				coverage to the extent such amount—
											(i)is attributable
				to coverage provided to any employee while such employee is a qualified
				employee; and
											(ii)is at least 50
				percent of the premium for such coverage.
											(B)Exception for
				amounts paid under salary reduction arrangementsNo amount paid
				or incurred for health insurance coverage pursuant to a salary reduction
				arrangement shall be taken into account under subparagraph (A).
										(C)Health
				insurance coverageThe term health insurance
				coverage has the meaning given such term by section 9832(b)(1).
										(4)Qualified
				employee
										(A)In
				generalThe term qualified employee means, with
				respect to any period, an employee of an employer if the total amount of wages
				paid or incurred by such employer to such employee at an annual rate during the
				taxable year is not less than $5,000.
										(B)Treatment of
				certain employeesFor purposes of subparagraph (A), the term
				employee—
											(i)shall not include
				an employee within the meaning of section 401(c)(1), but
											(ii)shall include a
				leased employee within the meaning of section 414(n).
											(C)WagesThe
				term wages has the meaning given such term by section 3121(a)
				(determined without regard to any dollar limitation contained in such
				section).
										(e)Certain Rules
				Made ApplicableFor purposes of this section, rules similar to
				the rules of section 52 shall apply.
								(f)Denial of
				Double BenefitNo deduction or credit under any other provision
				of this chapter shall be allowed with respect to qualified employee health
				insurance expenses taken into account under subsection
				(a).
								.
					(b)Credit To Be
			 Part of General Business CreditSection 38(b) of the Internal
			 Revenue Code of 1986 (relating to current year business credit) is amended by
			 striking plus at the end of paragraph (29), by striking the
			 period at the end of paragraph (30) and inserting , plus, and by
			 inserting after paragraph (30) the following:
						
							(31)the employee
				health insurance expenses credit determined under section
				45N.
							.
					(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
						
							
								Sec. 45N. Employee health insurance
				expenses.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2007.
					BGrants to States
			 for Small Business Purchasing Groups
				121.Grants for
			 small employer purchasing groups
					(a)In
			 GeneralThe Secretary of Labor (referred to in this section as
			 the Secretary) shall award grants to States to assist such
			 States in planning, developing, and operating qualified small employer
			 purchasing groups.
					(b)Application
			 RequirementsTo be eligible to receive a grant under this
			 section, a State shall prepare and submit to the Secretary an application in
			 such form, at such time, and containing such information, certifications, and
			 assurances as the Secretary shall reasonably require.
					(c)Use of
			 FundsAmounts awarded under this section may be used to finance
			 the costs associated with planning, developing, and operating a qualified small
			 employer purchasing group that meets the requirements of section 122. Such
			 costs may include the costs associated with—
						(1)engaging in
			 education and outreach efforts to inform small employers, insurers, and the
			 public about the small employer purchasing group;
						(2)soliciting bids
			 and negotiating with insurers to make available group health plans;
						(3)preparing the
			 documentation required to receive certification by the Secretary as a qualified
			 small employer purchasing group; and
						(4)such other
			 activities determined appropriate by the Secretary.
						(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each of fiscal years
			 2008 through 2012.
					122.Qualified
			 small employer purchasing groups
					(a)Qualified Small
			 Employer Purchasing Groups Described
						(1)In
			 generalA qualified small employer purchasing group is an entity
			 that—
							(A)is a nonprofit
			 entity certified under State law;
							(B)has a membership
			 consisting solely of small employers;
							(C)is administered
			 solely under the authority and control of its member employers;
							(D)with respect to
			 each State in which its members are located, consists of not fewer than the
			 number of small employers established by the State as appropriate for such a
			 group;
							(E)offers a program
			 under which group health plans are offered to eligible employees and eligible
			 individuals (including the dependents of such employees and individuals)
			 through its member employers; and
							(F)an insurer,
			 agent, broker, or any other individual or entity engaged in the sale of
			 insurance—
								(i)does not form or
			 underwrite; and
								(ii)does not hold or
			 control any right to vote with respect to.
								(2)Special
			 ruleNotwithstanding paragraph (1)(B), an employer member of a
			 small employer purchasing group that has been certified by the State as meeting
			 the requirements of paragraph (1) may retain its membership in the group if the
			 number of employees of the employer increases such that the employer is no
			 longer a small employer.
						(b)Board of
			 DirectorsEach qualified small employer purchasing group
			 established under this section shall be governed by a board of directors or
			 have active input from an advisory board consisting of individuals and
			 businesses participating in the group.
					(c)Membership
						(1)In
			 generalA qualified small employer purchasing group shall accept
			 all small employers residing within the area served by the group as members if
			 such employers request such membership.
						(2)VotingMembers
			 of a qualified small employer purchasing group shall have voting rights
			 consistent with the rules established by the State.
						(d)Duties of
			 Qualified Small Employer Purchasing GroupsEach qualified small
			 employer purchasing group shall—
						(1)enter into
			 agreements with insurers offering qualified group health plans;
						(2)enter into
			 agreements with small employers for the purchase of health insurance;
						(3)enroll only
			 eligible employees, eligible individuals, and the dependents of such employees
			 and individuals in group health plans; and
						(4)provide enrollee
			 information to the State.
						(e)Limitation on
			 ActivitiesA qualified small employer purchasing group shall
			 not—
						(1)perform any
			 activity involving approval or enforcement of payment rates for
			 providers;
						(2)assume financial
			 risk in relation to any such health plan; or
						(3)perform other
			 activities identified by the State as being inconsistent with the performance
			 of its duties.
						(f)Rules of
			 Construction
						(1)Establishment
			 not requiredNothing in this section shall be construed as
			 requiring that a State organize, operate, or otherwise establish a qualified
			 small employer purchasing group, or otherwise require the establishment of
			 purchasing groups.
						(2)Voluntary
			 participationNothing in this section shall be construed as
			 requiring any individual or small employer to purchase a group health plan
			 exclusively through a qualified small employer purchasing group.
						(g)DefinitionIn
			 this subtitle, the term small employer means an employer that
			 employs at least 1, but not more than 50, employees. Such term shall include
			 sole proprietorships and self-employed individuals.
					CHealth Benefits
			 Information for Small Employers
				131.Grant program
			 to facilitate health benefits information for small employers
					(a)In
			 GeneralThe Small Business Administration shall award grants to 1
			 or more States, local governments, and nonprofit organizations for the purposes
			 of—
						(1)demonstrating new
			 and effective ways to provide information about the benefits of health
			 insurance to small employers, including tax benefits, increased productivity of
			 employees, and decreased turnover of employees;
						(2)making small
			 employers aware of their current rights in the marketplace under Federal and
			 State health insurance reform laws; and
						(3)making small
			 employers aware of the tax treatment of insurance premiums.
						(b)AuthorizationThere
			 is authorized to be appropriated to carry out this section, such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
					DGrant Program To
			 Encourage State Innovation
				141.Grant program
			 to encourage State innovation
					(a)In
			 GeneralThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a program
			 (in this section referred to as the program) to award
			 demonstration grants under this section to States to allow States to
			 demonstrate the effectiveness of innovative ways to increase access to health
			 insurance through market reforms and other innovative means. Such innovative
			 means may include any of the following:
						(1)Alternative group
			 purchasing or pooling arrangements, such as purchasing cooperatives for small
			 businesses, reinsurance pools, or high risk pools.
						(2)Individual or
			 small group market reforms.
						(3)Consumer
			 education and outreach.
						(4)Subsidies to
			 individuals, employers, or both, in obtaining health insurance.
						(b)Scope;
			 DurationThe program shall be limited to not more than 10 States
			 and to a total period of 5 years, beginning on the date the first demonstration
			 grant is made.
					(c)Conditions for
			 Demonstration Grants
						(1)In
			 generalThe Secretary may not provide for a demonstration grant
			 to a State under the program unless the Secretary finds that under the proposed
			 demonstration grant—
							(A)the State will
			 provide for demonstrated increase of access for some portion of the existing
			 uninsured population through a market innovation (other than merely through a
			 financial expansion of a program initiated before the date of enactment of this
			 Act);
							(B)the State will
			 comply with applicable Federal laws;
							(C)the State will
			 not discriminate among participants on the basis of any health status-related
			 factor (as defined in section 2791(d)(9) of the Public Health Service Act (42 U.S.C.
			 300gg–91(d)(9)), except to the extent a State wishes to focus on populations
			 that otherwise would not obtain health insurance because of such factors;
			 and
							(D)the State will
			 provide for such evaluation, in coordination with the evaluation required under
			 subsection (d), as the Secretary may specify.
							(2)ApplicationThe
			 Secretary shall not provide a demonstration grant under the program to a State
			 unless—
							(A)the State submits
			 to the Secretary such an application, in such a form and manner, as the
			 Secretary specifies;
							(B)the application
			 includes information regarding how the demonstration grant will address issues
			 such as governance, targeted population, expected cost, and the continuation
			 after the completion of the demonstration grant period; and
							(C)the Secretary
			 determines that the demonstration grant will be used consistent with this
			 section.
							(3)FocusA
			 demonstration grant proposal under this section need not cover all uninsured
			 individuals in a State or all health care benefits with respect to such
			 individuals.
						(d)EvaluationThe
			 Secretary shall enter into a contract with an appropriate entity outside the
			 Department of Health and Human Services to conduct an overall evaluation of the
			 program at the end of the program period. Such evaluation shall include an
			 analysis of improvements in access, costs, quality of care, or choice of
			 coverage, under different demonstration grants.
					(e)Option To
			 Provide for Initial Planning GrantsNotwithstanding the previous
			 provisions of this section, under the program the Secretary may provide for a
			 portion of the amounts appropriated under subsection (f) (not to exceed
			 $5,000,000) to be made available to any State for initial planning grants to
			 permit States to develop demonstration grant proposals under the previous
			 provisions of this section.
					(f)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section. Amounts appropriated under
			 this subsection shall remain available until expended.
					(g)State
			 DefinedIn this section, the term State has the
			 meaning given such term for purposes of title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.).
					IIEXPANSION OF
			 ACCESS TO AFFORDABLE HEALTH CARE FOR INDIVIDUALS AND FAMILIES
			AInternal Revenue
			 Code Provisions
				201.Refundable
			 health insurance costs credit
					(a)Allowance of
			 Credit
						(1)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable personal credits) is
			 amended by redesignating section 36 as section 37 and inserting after section
			 35 the following:
							
								36.Health
				insurance costs for uninsured eligible individuals
									(a)Allowance of
				CreditIn the case of an uninsured eligible individual, there
				shall be allowed as a credit against the tax imposed by this subtitle for the
				taxable year an amount equal to the amount paid by the taxpayer during such
				taxable year for qualified health insurance for the taxpayer and the taxpayer’s
				spouse and dependents.
									(b)Limitations
										(1)In
				generalThe amount allowed as a credit under subsection (a) to
				the taxpayer for the taxable year shall not exceed the lesser of—
											(A)the sum of the
				monthly limitations for coverage months during such taxable year for the
				individuals referred to in subsection (a) for whom the taxpayer paid during the
				taxable year any amount for coverage under qualified health insurance,
				or
											(B)90 percent of the
				amount paid by the taxpayer during such taxable year for qualified health
				insurance for such individuals.
											(2)Monthly
				limitation
											(A)In
				generalThe monthly limitation for an individual for each
				coverage month of such individual during the taxable year is the amount equal
				to 1/12 of—
												(i)$1,000 if such
				individual is the taxpayer,
												(ii)$1,000
				if—
													(I)such individual
				is the spouse of the taxpayer,
													(II)the taxpayer and
				such spouse are married as of the first day of such month, and
													(III)the taxpayer
				files a joint return for the taxable year, and
													(iii)$500 if such
				individual is an individual for whom a deduction under section 151(c) is
				allowable to the taxpayer for such taxable year.
												(B)Limitation to 2
				dependentsNot more than 2 individuals may be taken into account
				by the taxpayer under subparagraph (A)(iii).
											(C)Special rule
				for married individualsIn the case of an individual—
												(i)who is married
				(within the meaning of section 7703) as of the close of the taxable year but
				does not file a joint return for such year, and
												(ii)who does not
				live apart from such individual’s spouse at all times during the taxable
				year,
												the
				limitation imposed by subparagraph (B) shall be divided equally between the
				individual and the individual’s spouse unless they agree on a different
				division.(3)Phaseout of
				credit
											(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) shall be reduced (but not below zero) by the
				amount determined under subparagraph (B).
											(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account for the taxable year as—
												(i)the excess
				of—
													(I)the taxpayer’s
				modified adjusted gross income for the preceding taxable year, over
													(II)$15,000 ($25,000
				in the case of family coverage), bears to
													(ii)$15,000 ($35,000
				in the case of family coverage).
												(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means adjusted gross income determined—
												(i)without regard to
				this section and sections 911, 931, and 933, and
												(ii)after
				application of sections 86, 135, 137, 219, 221, and 469.
												(4)Coverage
				monthFor purposes of this subsection—
											(A)In
				generalThe term coverage month means, with respect
				to an individual, any month if—
												(i)as of the first
				day of such month such individual is covered by qualified health insurance,
				and
												(ii)the premium for
				coverage under such insurance for such month is paid by the taxpayer.
												(B)Employer-subsidized
				coverage
												(i)In
				generalSuch term shall not include any month for which such
				individual is eligible to participate in any subsidized health plan (within the
				meaning of section 162(l)(2)) maintained by any employer of the taxpayer or of
				the spouse of the taxpayer.
												(ii)Premiums to
				nonsubsidized plansIf an employer of the taxpayer or the spouse
				of the taxpayer maintains a health plan which is not a subsidized health plan
				(as so defined) and which constitutes qualified health insurance, employee
				contributions to the plan shall be treated as amounts paid for qualified health
				insurance.
												(C)Cafeteria plan
				and flexible spending account beneficiariesSuch term shall not
				include any month during a taxable year if any amount is not includible in the
				gross income of the taxpayer for such year under section 106 with respect
				to—
												(i)a
				benefit chosen under a cafeteria plan (as defined in section 125(d)), or
												(ii)a benefit
				provided under a flexible spending or similar arrangement.
												(D)Medicare and
				medicaidSuch term shall not include any month with respect to an
				individual if, as of the first day of such month, such individual—
												(i)is entitled to
				any benefits under title XVIII of the Social
				Security Act, or
												(ii)is a participant
				in the program under title XIX or XXI of such Act.
												(E)Certain other
				coverageSuch term shall not include any month during a taxable
				year with respect to an individual if, at any time during such year, any
				benefit is provided to such individual under—
												(i)chapter 89 of
				title 5, United States Code,
												(ii)chapter 55 of
				title 10, United States Code,
												(iii)chapter 17 of
				title 38, United States Code, or
												(iv)any medical care
				program under the Indian Health Care
				Improvement Act.
												(F)PrisonersSuch
				term shall not include any month with respect to an individual if, as of the
				first day of such month, such individual is imprisoned under Federal, State, or
				local authority.
											(G)Insufficient
				presence in united statesSuch term shall not include any month
				during a taxable year with respect to an individual if such individual is
				present in the United States on fewer than 183 days during such year
				(determined in accordance with section 7701(b)(7)).
											(5)Coordination
				with deduction for health insurance costs of self-employed
				individualsIn the case of a taxpayer who is eligible to deduct
				any amount under section 162(l) for the taxable year, this section shall apply
				only if the taxpayer elects not to claim any amount as a deduction under such
				section for such year.
										(c)Qualified
				Health InsuranceFor purposes of this section, the term
				qualified health insurance means health insurance coverage (as
				defined in section 9832(b)(1)), including coverage under a COBRA continuation
				provision (as defined in section 9832(d)(1)).
									(d)Archer MSA
				ContributionsIf a deduction would be allowed under section 220
				to the taxpayer for a payment for the taxable year to the Archer MSA of an
				individual, subsection (a) shall not apply to the taxpayer for such taxable
				year.
									(e)Special
				Rules
										(1)Coordination
				with medical expense deductionThe amount which would (but for
				this paragraph) be taken into account by the taxpayer under section 213 for the
				taxable year shall be reduced by the credit (if any) allowed by this section to
				the taxpayer for such year.
										(2)Denial of
				credit to dependentsNo credit shall be allowed under this
				section to any individual with respect to whom a deduction under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year begins.
										(3)Coordination
				with advance paymentRules similar to the rules of section 32(g)
				shall apply to any credit to which this section applies.
										(f)Expenses Must
				Be SubstantiatedA payment for insurance to which subsection (a)
				applies may be taken into account under this section only if the taxpayer
				substantiates such payment in such form as the Secretary may prescribe.
									(g)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
									.
						(b)Information
			 Reporting
						(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 (relating to information concerning
			 transactions with other persons) is amended by inserting after section 6050V
			 the following:
							
								6050W.Returns
				relating to payments for qualified health insurance
									(a)In
				GeneralAny person who, in connection with a trade or business
				conducted by such person, receives payments during any calendar year from any
				individual for coverage of such individual or any other individual under
				creditable health insurance, shall make the return described in subsection (b)
				(at such time as the Secretary may by regulations prescribe) with respect to
				each individual from whom such payments were received.
									(b)Form and Manner
				of ReturnsA return is described in this subsection if such
				return—
										(1)is in such form
				as the Secretary may prescribe, and
										(2)contains—
											(A)the name,
				address, and TIN of the individual from whom payments described in subsection
				(a) were received,
											(B)the name,
				address, and TIN of each individual who was provided by such person with
				coverage under creditable health insurance by reason of such payments and the
				period of such coverage,
											(C)the aggregate
				amount of payments described in subsection (a),
											(D)the qualified
				health insurance credit advance amount (as defined in section 7527A(e))
				received by such person with respect to the individual described in
				subparagraph (A), and
											(E)such other
				information as the Secretary may reasonably prescribe.
											(c)Creditable
				Health InsuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36(c)).
									(d)Statements To
				Be Furnished to Individuals With Respect to Whom Information Is
				RequiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required under subsection
				(b)(2)(A) to be set forth in such return a written statement showing—
										(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person,
										(2)the aggregate
				amount of payments described in subsection (a) received by the person required
				to make such return from the individual to whom the statement is required to be
				furnished,
										(3)the information
				required under subsection (b)(2)(B) with respect to such payments, and
										(4)the qualified
				health insurance credit advance amount (as defined in section 7528(e)) received
				by such person with respect to the individual described in paragraph
				(2).
										The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(e)Returns Which
				Would Be Required To Be Made by 2 or More PersonsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
									.
						(2)Assessable
			 penalties
							(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking and at the end of clause (xx) and by inserting after
			 clause (xx) the following:
								
									(xxi)section 6050U
				(relating to returns relating to payments for qualified health insurance),
				and
									.
							(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (BB), by striking the period at the end of the subparagraph
			 (CC) and inserting , or, and by adding at the end the
			 following:
								
									(DD)section 6050U(d) (relating to
				returns relating to payments for qualified health
				insurance).
									.
							(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050V the following:
							
								
									Sec. 6050W. Returns relating to payments
				for qualified health
				insurance.
								
								.
						(c)Criminal
			 Penalty for FraudSubchapter B of chapter 75 of the Internal
			 Revenue Code of 1986 (relating to other offenses) is amended by adding at the
			 end the following:
						
							7276.Penalties for
				offenses relating to health insurance tax creditAny person who knowingly misuses Department
				of the Treasury names, symbols, titles, or initials to convey the false
				impression of association with, or approval or endorsement by, the Department
				of the Treasury of any insurance products or group health coverage in
				connection with the credit for health insurance costs under section 36 shall on
				conviction thereof be fined not more than $10,000, or imprisoned not more than
				1 year, or
				both.
							.
					(d)Conforming
			 Amendments
						(1)Section 162(l) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
							
								(6)Election to
				have subsection applyNo deduction shall be allowed under
				paragraph (1) for a taxable year unless the taxpayer elects to have this
				subsection apply for such
				year.
								.
						(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 36 of such Code.
						(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following:
							
								
									Sec. 36. Health insurance costs for
				uninsured eligible individuals.
									Sec. 37. Overpayments of
				tax.
								
								.
						(4)The table of
			 sections for subchapter B of chapter 75 of such Code is amended by adding at
			 the end the following:
							
								
									Sec. 7276. Penalties for offenses relating
				to health insurance tax
				credit.
								
								.
						(e)Effective
			 Dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31, 2006,
			 without regard to whether final regulations to carry out such amendments have
			 been promulgated by such date.
						(2)PenaltiesThe
			 amendments made by subsections (c) and (d)(4) shall take effect on the date of
			 the enactment of this Act.
						202.Advance
			 payment of credit to issuers of qualified health insurance
					(a)In
			 GeneralChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by inserting after section 7527 the
			 following:
						
							7527A.Advance
				Payment of health insurance credit for purchasers of qualified health
				insurance
								(a)General
				RuleEvery plan sponsor of a group health plan providing, or
				qualified health insurance issuer of, qualified health insurance to an eligible
				individual shall—
									(1)make qualified
				premium payments with respect to such individual in an amount equal to the
				qualified health insurance credit advance amount, and
									(2)treat such
				payments in the manner provided in subsection (g).
									(b)Eligible
				IndividualFor purposes of this section, the term eligible
				individual means any individual—
									(1)who purchases
				qualified health insurance (as defined in section 36(c)), and
									(2)for whom a
				qualified health insurance credit eligibility certificate is in effect.
									(c)DefinitionsFor
				purposes of this section—
									(1)Qualified
				health insurance issuerThe term qualified health insurance
				issuer means a health insurance issuer described in section 9832(b)(2)
				(determined without regard to the last sentence thereof) offering coverage in
				connection with a group health plan.
									(2)Group health
				planThe term group health plan has the meaning
				given such term by section 5000(b)(1) (determined without regard to subsection
				(d) thereof).
									(3)Qualified
				premium paymentsThe term qualified premium payments
				means any amount paid or incurred, cost incurred, or health coverage value
				provided, with respect to qualified health insurance for an eligible individual
				and the individual’s spouse and dependents. For purposes of the preceding
				sentence, in the case of a group health plan, the health coverage value is
				equal to the applicable premium under the plan for the qualified health
				insurance coverage provided to an eligible individual and the individual’s
				spouse and dependents, as determined under section 4980B.
									(d)Qualified
				Health Insurance Credit Eligibility CertificateFor purposes of
				this section, a qualified health insurance credit eligibility certificate is a
				statement furnished by an individual to a plan sponsor of a group health plan
				or qualified health insurance issuer which—
									(1)certifies that
				the individual will be eligible to receive the credit provided by section 36
				for the taxable year,
									(2)estimates the
				amount of such credit for such taxable year, and
									(3)provides such
				other information as the Secretary may require for purposes of this
				section.
									(e)Qualified
				Health Insurance Credit Advance AmountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any plan sponsor of a group health plan providing, or
				qualified health insurance issuer of, qualified health insurance, the amount of
				credit allowable under section 36 to the individual for the taxable year which
				is attributable to the insurance provided to the individual by such sponsor or
				issuer.
								(f)Required
				Documentation for Receipt of Payments of Advance AmountNo
				payment of a qualified health insurance credit advance amount with respect to
				any eligible individual may be made under subsection (a) unless the plan
				sponsor of the group health plan or qualified health insurance issuer provides
				to the Secretary—
									(1)the qualified
				health insurance credit eligibility certificate of such individual, and
									(2)the return
				relating to such individual under section 6050W.
									(g)Qualified
				Premium Payments To Be Treated as Payments of Withholding Amounts and Certain
				Employer Tax
									(1)In
				generalFor purposes of this title, qualified premium payments
				made or costs incurred by the sponsor of a group health plan, or any entity
				designated by the sponsor to make such payments or incur such costs—
										(A)shall not be
				treated as compensation, and
										(B)shall be treated,
				in such manner as provided by the Secretary, as made out of—
											(i)amounts required
				to be deposited by the taxpayer as estimated income tax under section 6654 or
				6655,
											(ii)amounts required
				to be deducted and withheld under section 3401 (relating to wage
				withholding),
											(iii)amounts of the
				taxes imposed under section 3111(a) or 50 percent of taxes imposed under
				section 1401(a) (relating to FICA employer taxes), or
											(iv)amounts required
				to be deducted under section 3102 with respect to taxes imposed under section
				3101(a) or 50 percent of taxes imposed under section 1401(a) (relating to FICA
				employee taxes),
											as if
				such sponsor, or such designated entity, had paid to the Secretary an amount
				equal to such payments.(2)Qualified
				premium payments exceed taxes dueIn the case of any entity, if
				for any time period the aggregate qualified premium payments exceed the amounts
				described in paragraph (1)(B), the Secretary shall reduce amounts described in
				such paragraph for any succeeding time period as necessary to reflect such
				excess.
									(3)Failure to make
				qualified premium paymentsFor purposes of this title (including
				penalties), failure to make a qualified premium payment with respect to an
				eligible individual at the time provided therefor shall be treated as the
				failure at such time to deduct and withhold under chapter 24 of such Code in an
				amount equal to the amount of such qualified premium payments.
									(h)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
								.
					(b)Clerical
			 AmendmentThe table of sections for chapter 77 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 7527 the following:
						
							
								Sec. 7527A. Advance payment of health
				insurance credit for purchasers of qualified health
				insurance.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2008, without regard to whether final regulations to carry out such
			 amendments have been promulgated by such date.
					BElimination of
			 SCHIP Funding Shortfalls
				206.Elimination of
			 SCHIP funding shortfalls for fiscal year 2007
					(a)In
			 generalSection 2104(h) of the Social Security Act (42 U.S.C.
			 1397dd(h)), as added by section 201 of the National Institutes of Health Reform
			 Act of 2006, is amended to read as follows:
						
							(h)Special rule for
				redistribution of unspent fiscal year 2004 allotments and additional allotments
				To eliminate fiscal year 2007 funding shortfalls
								(1)Special rule for
				redistribution of fiscal year 2004 allotments
									(A)In
				generalIn the case of a State that expends all of its allotment
				under subsection (b) or (c) of this section for fiscal year 2004 by the end of
				fiscal year 2006 and is an initial shortfall State described in subparagraph
				(B), the Secretary shall redistribute to the State under subsection (f) of this
				section (from the fiscal year 2004 allotments of other States) the following
				amount:
										(i)StateIn
				the case of one of the 50 States or the District of Columbia, the amount
				specified in subparagraph (C)(i) (less the total of the amounts under clause
				(ii)), multiplied by the ratio of the amount specified in subparagraph (C)(ii)
				for the State to the amount specified in subparagraph (C)(iii).
										(ii)TerritoryIn
				the case of a commonwealth or territory described in subsection (c)(3), an
				amount that bears the same ratio to 1.05 percent of the amount specified in
				subparagraph (C)(i) as the ratio of the commonwealth's or territory's fiscal
				year 2004 allotment under subsection (c) bears to the total of all such
				allotments for such fiscal year under such subsection.
										(B)Initial shortfall
				state describedFor purposes of subparagraph (A), an initial
				shortfall State is a State with a State child health plan approved under this
				title for which the Secretary estimates, on the basis of the most recent data
				available to the Secretary as of the date of the enactment of this subsection,
				that the projected Federal expenditures under such plan for such State for
				fiscal year 2007 will exceed the sum of—
										(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006; and
										(ii)the amount of the
				State's allotment for fiscal year 2007.
										(C)Amounts used in
				computing redistributions for fiscal year 2004 allotmentsFor
				purposes of subparagraph (A)(i)—
										(i)the amount
				specified in this clause is the total amount of unspent fiscal year 2004
				allotments available for redistribution under subsection (f);
										(ii)the amount specified in this clause for an
				initial shortfall State is the amount the Secretary determines will eliminate
				the estimated shortfall described in subparagraph (B) for the State; and
										(iii)the amount specified in this clause is the
				total sum of the amounts specified in clause (ii) for all initial shortfall
				States.
										(2)Additional
				allotments to eliminate fiscal year 2007 funding shortfalls remaining after
				redistribution of unspent fiscal year 2004 allotments
									(A)In
				generalIn addition to the
				allotments provided under subsection (b) and (c) for fiscal year 2007, the
				Secretary shall allot to each remaining shortfall State described in
				subparagraph (B) such amount as the Secretary determines will eliminate the
				estimated shortfall described in such subparagraph for the State.
									(B)Remaining
				shortfall state describedFor purposes of subparagraph (A), a
				remaining shortfall State is a State (including a commonwealth or territory
				described in subsection (c)(3)) with a State child health plan approved under
				this title for which the Secretary estimates, on the basis of the most recent
				data available to the Secretary as of the date of the enactment of this
				subsection, that the projected Federal expenditures under such plan for such
				State for fiscal year 2007 will exceed the sum of—
										(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006;
										(ii)the amount of the
				State's allotment for fiscal year 2007; and
										(iii)the amount, if
				any, of unspent allotments for fiscal year 2004 that are to be redistributed to
				the State during fiscal year 2007 in accordance with subsection (f) and
				paragraph (1).
										(C)1-year
				availability; no redistribution of unexpended additional
				allotmentsNotwithstanding subsections (e) and (f), amounts
				allotted to a remaining shortfall State pursuant to this paragraph shall only
				remain available for expenditure by the State through September 30, 2007. Any
				amounts of such allotments that remain unexpended as of such date shall not be
				subject to redistribution under subsection (f) and shall revert to the Treasury
				on October 1, 2007.
									(D)Appropriation;
				allotment authorityFor the purpose of providing additional
				allotments to remaining shortfall States under this paragraph there is
				appropriated, out of any funds in the Treasury not otherwise appropriated, such
				sums as are necessary for fiscal year
				2007.
									.
					(b)Effective
			 dateThe amendments made by this section apply to items and
			 services furnished on or after October 1, 2006, without regard to whether or
			 not regulations implementing such amendments have been issued.
					(c)Period of
			 effectivenessSection
			 2104(h)(2) of the Social Security Act (as added by subsection (a)) shall
			 terminate on September 30, 2007, and shall be considered to have expired
			 notwithstanding section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 907).
					(d)Effect on
			 provisions added by the National Institutes of Health Reform Act of
			 2006The Social Security Act shall be administered as if section
			 2104(h) of such Act, as added by section 201(a) of the National Institutes of
			 Health Reform Act, had not been enacted.
					CFamilyCare
				211.Renaming of
			 title XXI program
					(a)In
			 GeneralThe heading of title XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.) is amended to read as follows:
						
							XXIFAMILYCARE
				PROGRAM
							.
					(b)Program
			 ReferencesAny reference in any provision of Federal law or
			 regulation to SCHIP or State children’s health insurance
			 program under title XXI of the Social
			 Security Act shall be deemed a reference to the FamilyCare program
			 under such title.
					212.FamilyCare
			 coverage of parents under the Medicaid program and title
			 XXI
					(a)Incentives To
			 Implement FamilyCare Coverage
						(1)Under
			 medicaid
							(A)Establishment
			 of new optional eligibility categorySection 1902(a)(10)(A)(ii)
			 of the Social Security Act (42 U.S.C.
			 1396a(a)(10)(A)(ii)) is amended—
								(i)by
			 striking or at the end of subclause (XVIII);
								(ii)by
			 adding or at the end of subclause (XIX); and
								(iii)by adding at
			 the end the following:
									
										(XX)who are
				individuals described in subsection (k)(1) (relating to parents of
				categorically eligible
				children);
										.
								(B)Parents
			 describedSection 1902 of the Social Security Act is further amended by
			 inserting after subsection (j) the following:
								
									(k)(1)(A)Individuals described
				in this paragraph are individuals—
												(i)who are the parents of an individual
				who is under 19 years of age (or such higher age as the State may have elected
				under section 1902(l)(1)(D)) and who is eligible for medical assistance under
				subsection (a)(10)(A);
												(ii)who are not otherwise eligible for
				medical assistance under such subsection, under section 1931, or under a waiver
				approved under section 1115 or otherwise (except under subsection
				(a)(10)(A)(ii)(XX)); and
												(iii)whose family income exceeds the
				income level applicable under the State plan under part A of title IV as in
				effect as of July 16, 1996, but does not exceed the highest income level
				applicable to a child in the family under this title.
												(B)In establishing an income eligibility
				level for individuals described in this paragraph, a State may vary such level
				consistent with the various income levels established under subsection (l)(2)
				based on the ages of children described in subsection (l)(1) in order to
				ensure, to the maximum extent possible, that such individuals shall be enrolled
				in the same program as their children.
											(C)An individual may not be treated as
				being described in this paragraph unless, at the time of the individual’s
				enrollment under this title, the child referred to in subparagraph (A)(i) of
				the individual is also enrolled under this title.
											(D)In this subsection, the term
				parent includes an individual treated as a caregiver for purposes
				of carrying out section 1931.
											(2)In the case of a parent described in
				paragraph (1) who is also the parent of a child who is eligible for child
				health assistance under title XXI, the State may elect (on a uniform basis) to
				cover all such parents under section 2111 or under this
				title.
										.
							(C)Enhanced
			 matching funds available if certain conditions metSection 1905
			 of the Social Security Act (42 U.S.C.
			 1396d) is amended—
								(i)in
			 the fourth sentence of subsection (b), by striking or subsection
			 (u)(3) and inserting , (u)(3), or (u)(4); and
								(ii)in
			 subsection (u)—
									(I)by redesignating
			 paragraph (4) as paragraph (6), and
									(II)by inserting
			 after paragraph (3) the following:
										
											(4)For purposes of subsection (b) and
				section 2105(a)(1)—
												(A)FamilyCare parentsThe
				expenditures described in this subparagraph are the expenditures described in
				the following clauses (i) and (ii):
													(i)ParentsIf the
				conditions described in clause (iii) are met, expenditures for medical
				assistance for parents described in section 1902(k)(1) and for parents who
				would be described in such section but for the fact that they are eligible for
				medical assistance under section 1931 or under a waiver approved under section
				1115.
													(ii)Certain pregnant
				womenExpenditures for medical assistance for pregnant women
				under section 1902(l)(1)(A) in a family the income of which exceeds the income
				level applicable under section 1902(l)(2)(A) to a family of the size involved
				as of January 1, 2007.
													(iii)ConditionsThe
				conditions described in this clause are the following:
														(I)The State has a State child health plan
				under title XXI which (whether implemented under such title or under this
				title) has an effective income level for children that is at least 200 percent
				of the poverty line.
														(II)Such State child health plan does not
				limit the acceptance of applications, does not use a waiting list for children
				who meet eligibility standards to qualify for assistance, and provides benefits
				to all children in the State who apply for and meet eligibility
				standards.
														(III)The State plans under this title and
				title XXI do not provide coverage for parents with higher family income without
				covering parents with a lower family income.
														(IV)The State does not apply an income level
				for parents that is lower than the effective income level (expressed as a
				percent of the poverty line) that has been specified under the State plan under
				title XIX (including under a waiver authorized by the Secretary or under
				section 1902(r)(2)), as of January 1, 2007, to be eligible for medical
				assistance as a parent under this title.
														(iv)DefinitionsFor
				purposes of this subsection:
														(I)The term parent has the
				meaning given such term for purposes of section 1902(k)(1).
														(II)The term poverty line has
				the meaning given such term in section
				2110(c)(5).
														.
									(D)Appropriation
			 from title xxi allotment for certain medicaid expansion
			 costsSection 2105(a)(1) of the Social Security Act is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting ; and, and by adding
			 at the end the following:
								
									(E)for making
				expenditures for medical assistance that is attributable to expenditures
				described in section
				1905(u)(4)(A).
									.
							(E)Only counting
			 enhanced portion for coverage of additional pregnant
			 womenSection 1905 of the Social
			 Security Act (42 U.S.C. 1396d) is amended—
								(i)in
			 the fourth sentence of subsection (b), by inserting (except in the case
			 of expenditures described in subsection (u)(5)) after do not
			 exceed; and
								(ii)in
			 subsection (u), by inserting after paragraph (4) (as inserted by subparagraph
			 (C)), the following:
									
										(5)For purposes of the fourth sentence
				of subsection (b) and section 2105(a), the following payments under this title
				do not count against a State’s allotment under section 2104:
											(A)Regular fmap for expenditures for
				pregnant women with income above january 1, 2007 income level and below 185
				percent of povertyThe portion of the payments made for
				expenditures described in paragraph (4)(A)(ii) that represents the amount that
				would have been paid if the enhanced FMAP had not been substituted for the
				Federal medical assistance
				percentage.
											.
								(2)Under title
			 xxi
							(A)FamilyCare
			 coverageTitle XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.) is amended by adding at the
			 end the following:
								
									2111.Optional
				FamilyCare coverage of parents of targeted low-income children
										(a)Optional
				CoverageNotwithstanding any other provision of this title, a
				State child health plan may provide for coverage, through an amendment to its
				State child health plan under section 2102, of FamilyCare assistance for
				individuals who are targeted low-income parents in accordance with this
				section, but only if—
											(1)the State meets
				the conditions described in section 1905(u)(4)(A)(iii); and
											(2)the State elects
				to provide medical assistance under section 1902(a)(10)(A)(ii)(XX), under
				section 1931, or under a waiver under section 1115 to individuals described in
				section 1902(k)(1)(A)(i) and elects an applicable income level for such
				individuals that consistent with paragraphs (1)(B) and (2) of section 1902(k),
				ensures to the maximum extent possible, that those individuals shall be
				enrolled in the same program as their children if their children are eligible
				for coverage under title XIX (including under a waiver authorized by the
				Secretary or under section
				1902(r)(2)).
											.
								
									(b)DefinitionsFor
				purposes of this title:
										(1)FamilyCare
				assistanceThe term FamilyCare assistance has the
				meaning given the term child health assistance in section 2110(a) as if any
				reference to targeted low-income children were a reference to targeted
				low-income parents.
										(2)Targeted
				low-income parentThe term targeted low-income
				parent has the meaning given the term targeted low-income child in
				section 2110(b) as if the reference to a child were deemed a reference to a
				parent (as defined in paragraph (3)) of the child; except that in applying such
				section—
											(A)there shall be
				substituted for the income level described in paragraph (1)(B)(ii)(I) the
				applicable income level in effect for a targeted low-income child;
											(B)in paragraph (3),
				January 1, 2007, shall be substituted for July 1, 1997; and
											(C)in paragraph (4),
				January 1, 2007, shall be substituted for March 31, 1997.
											(3)ParentThe
				term parent includes an individual treated as a caregiver for
				purposes of carrying out section 1931.
										(4)Optional
				treatment of pregnant women as parentsA State child health plan
				may treat a pregnant woman who is not otherwise a parent as a targeted
				low-income parent for purposes of this section but only if the State has
				established an income level under section 1902(l)(2)(A)(i) for pregnant women
				that is at least 185 percent of the income official poverty line described in
				such section.
										(c)References to
				Terms and Special RulesIn the case of, and with respect to, a
				State providing for coverage of FamilyCare assistance to targeted low-income
				parents under subsection (a), the following special rules apply:
										(1)Any reference in
				this title (other than subsection (b)) to a targeted low-income child is deemed
				to include a reference to a targeted low-income parent.
										(2)Any such
				reference to child health assistance with respect to such parents is deemed a
				reference to FamilyCare assistance.
										(3)In applying
				section 2103(e)(3)(B) in the case of a family provided coverage under this
				section, the limitation on total annual aggregate cost-sharing shall be applied
				to the entire family.
										(4)In applying
				section 2110(b)(4), any reference to section 1902(l)(2) or 1905(n)(2)
				(as selected by a State) is deemed a reference to the income level
				applicable to parents under section 1931 or under a waiver approved under
				section 1115, or, in the case of a pregnant woman described in subsection
				(b)(4), the income level established under section 1902(l)(2)(A).
										(5)In applying
				section 2102(b)(3)(B), any reference to children is deemed a reference to
				parents.
										.
							(B)Additional
			 allotment for states providing familycare
								(i)In
			 generalSection 2104 of the Social
			 Security Act (42 U.S.C. 1397dd), as amended by this Act, is amended
			 by inserting after subsection (h) the following:
									
										(i)Additional
				Allotments for State Providing FamilyCare
											(1)Appropriation;
				total allotmentFor the purpose of providing additional
				allotments to States to provide FamilyCare coverage under section 2111, there
				is appropriated, out of any money in the Treasury not otherwise
				appropriated—
												(A)such sums as may
				be necessary to provide such coverage for fiscal year 2008, and
												(B)for fiscal year
				2008 and each fiscal year thereafter, the amount of the allotment provided
				under this paragraph for the preceding fiscal year increased by the percentage
				increase (if any) in the medical care expenditure category of the Consumer
				Price Index for All Urban Consumers (United States city average).
												(2)State and
				territorial allotments
												(A)In
				generalIn addition to the allotments provided under subsections
				(b), (c), (d), and (h), subject to paragraphs (3) and (4), of the amount
				available for the additional allotments under paragraph (1) for a fiscal year,
				the Secretary shall allot to each State with a State child health plan approved
				under this title—
													(i)in the case of
				such a State other than a commonwealth or territory described in clause (ii),
				the same proportion as the proportion of the State’s allotment under subsection
				(b) (determined without regard to subsection (f)) to 98.95 percent of the total
				amount of the allotments under such section for such States eligible for an
				allotment under this subparagraph for such fiscal year; and
													(ii)in the case of a
				commonwealth or territory described in subsection (c)(3), the same proportion
				as the proportion of the commonwealth’s or territory’s allotment under
				subsection (c) (determined without regard to subsection (f)) to 1.05 percent of
				the total amount of the allotments under such section for commonwealths and
				territories eligible for an allotment under this subparagraph for such fiscal
				year.
													(B)Availability
				and redistribution of unused allotmentsIn applying subsections
				(e) and (f) with respect to additional allotments made available under this
				subsection, the procedures established under such subsections shall ensure such
				additional allotments are only made available to States which have elected to
				provide coverage under section 2111.
												(3)Use of
				additional allotmentAdditional allotments provided under this
				subsection are not available for amounts expended before October 1, 2007. Such
				amounts are available for amounts expended on or after such date for child
				health assistance for targeted low-income children, as well as for FamilyCare
				assistance.
											(4)Requiring
				election to provide familycare coverageNo payments may be made
				to a State under this title from an allotment provided under this subsection
				unless the State has made an election to provide FamilyCare
				assistance.
											.
								(ii)Conforming
			 amendmentsSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is
			 amended—
									(I)in subsection
			 (a), by inserting or subsection (i), after subsection
			 (d),;
									(II)in subsection
			 (b)(1), by striking subsection (d) and inserting
			 subsections (d) and (i); and
									(III)in subsection
			 (c)(1), by inserting or subsection (i), after subsection
			 (d).
									(C)No cost-sharing
			 for pregnancy-related benefitsSection 2103(e)(2) of the
			 Social Security Act (42 U.S.C.
			 1397cc(e)(2)) is amended—
								(i)in
			 the heading, by inserting and pregnancy-related
			 services after preventive
			 services; and
								(ii)by
			 inserting before the period at the end the following: and for
			 pregnancy-related services.
								(3)Effective
			 dateThe amendments made by this subsection apply to items and
			 services furnished on or after October 1, 2007, whether or not regulations
			 implementing such amendments have been issued.
						(b)Optional
			 Application of Presumptive Eligibility Provisions to
			 ParentsSection 1920A of the Social
			 Security Act (42 U.S.C. 1396r–1a) is amended by adding at the end
			 the following:
						
							(e)A State may elect
				to apply the previous provisions of this section to provide for a period of
				presumptive eligibility for medical assistance for a parent (as defined for
				purposes of section 1902(k)(1)) of a child with respect to whom such a period
				is provided under this
				section.
							.
					(c)Conforming
			 Amendments
						(1)Eligibility
			 categoriesSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is
			 amended, in the matter before paragraph (1)—
							(A)by striking
			 or at the end of clause (xii);
							(B)by inserting
			 or at the end of clause (xiii); and
							(C)by inserting
			 after clause (xiii) the following:
								
									(xiv)who are parents described (or
				treated as if described) in section
				1902(k)(1),
									.
							(2)Income
			 limitationsSection 1903(f)(4) of the
			 Social Security Act (42 U.S.C.
			 1396b(f)(4)) is amended by inserting 1902(a)(10)(A)(ii)(XX),
			 after 1902(a)(10)(A)(ii)(XVIII),.
						(3)Conforming
			 amendment relating to no waiting period for pregnant
			 womenSection 2102(b)(1)(B) of the Social Security Act (42 U.S.C. 1397bb(b)(1)(B))
			 is amended—
							(A)by striking
			 , and at the end of clause (i) and inserting a semicolon;
							(B)by striking the
			 period at the end of clause (ii) and inserting ; and; and
							(C)by adding at the
			 end the following:
								
									(iii)may not apply a
				waiting period (including a waiting period to carry out paragraph (3)(C)) in
				the case of a targeted low-income parent who is
				pregnant.
									.
							213.Optional
			 coverage of children through age 20 under the Medicaid program and title
			 XXI
					(a)Medicaid
						(1)In
			 generalSection 1902(l)(1)(D) of the
			 Social Security Act (42 U.S.C.
			 1396a(l)(1)(D)) is amended by inserting (or, at the election of a State,
			 20 or 21 years of age) after 19 years of age.
						(2)Conforming
			 amendments
							(A)Section
			 1902(e)(3)(A) of the Social Security Act
			 (42 U.S.C. 1396a(e)(3)(A)) is amended by inserting (or 1 year
			 less than the age the State has elected under subsection (l)(1)(D))
			 after 18 years of age.
							(B)Section
			 1902(e)(12) of the Social Security Act
			 (42 U.S.C. 1396a(e)(12)) is amended by inserting or such
			 higher age as the State has elected under subsection (l)(1)(D) after
			 19 years of age.
							(C)Section
			 1920A(b)(1) of the Social Security Act
			 (42 U.S.C. 1396r–1a(b)(1)) is amended by inserting or such
			 higher age as the State has elected under section 1902(l)(1)(D) after
			 19 years of age.
							(D)Section
			 1928(h)(1) of the Social Security Act
			 (42 U.S.C. 1396s(h)(1)) is amended by inserting or 1 year
			 less than the age the State has elected under section 1902(l)(1)(D)
			 before the period at the end.
							(E)Section
			 1932(a)(2)(A) of the Social Security Act
			 (42 U.S.C. 1396u–2(a)(2)(A)) is amended by inserting (or such
			 higher age as the State has elected under section 1902(l)(1)(D)) after
			 19 years of age.
							(b)Title
			 XXISection 2110(c)(1) of the
			 Social Security Act (42 U.S.C.
			 1397jj(c)(1)) is amended by inserting (or such higher age as the State
			 has elected under section 1902(l)(1)(D)).
					(c)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2007, and apply to medical assistance and child health assistance provided
			 on or after such date, whether or not regulations implementing such amendments
			 have been issued.
					214.Sense of the
			 Senate Regarding Authority To Use SCHIP Funds To Purchase Family
			 CoverageIt is the sense of
			 the Senate that section 2105(c)(3) of the Social
			 Security Act (42 U.S.C. 1397ee(c)(3)) permits States to use funds
			 provided under the State children’s health insurance program established under
			 title XXI of that Act (42 U.S.C. 1397aa et seq.) to help low-income working
			 families and pregnant women eligible for assistance under that program pay
			 their share of employer-sponsored health insurance coverage.
				DSimplified
			 Enrollment
				221.Automatic
			 enrollment of children born to title XXI
			 parentsSection 2102(b)(1) of the
			 Social Security Act (42 U.S.C.
			 1397bb(b)(1)) is amended by adding at the end the following:
					
						(C)Automatic
				eligibility of children born to a parent being provided
				familycareSuch eligibility standards shall provide for automatic
				coverage of a child born to an individual who is provided assistance under this
				title in the same manner as medical assistance would be provided under section
				1902(e)(4) to a child described in such
				section.
						.
				222.Application of
			 simplified title XXI procedures under the
			 Medicaid program
					(a)Application
			 Under Medicaid
						(1)In
			 generalSection 1902(l) of the Social Security Act (42 U.S.C. 1396a(l)) is
			 amended—
							(A)in paragraph (3),
			 by inserting subject to paragraph (5),, after
			 Notwithstanding subsection (a)(17),; and
							(B)by adding at the
			 end the following:
								
									(5)With respect to determining the
				eligibility of individuals under 19 years of age (or such higher age as the
				State has elected under paragraph (1)(D)) for medical assistance under
				subsection (a)(10)(A) and, separately, with respect to determining the
				eligibility of individuals for medical assistance under subsection
				(a)(10)(A)(ii)(XX), notwithstanding any other provision of this title, if the
				State has established a State child health plan under title XXI—
										(A)the State may not apply a resource
				standard;
										(B)the State shall use the same
				simplified eligibility form (including, if applicable, permitting application
				other than in person) as the State uses under such State child health plan with
				respect to such individuals;
										(C)the State shall provide for initial
				eligibility determinations and redeterminations of eligibility using
				verification policies, forms, and frequency that are no less restrictive than
				the policies, forms, and frequency the State uses for such purposes under such
				State child health plan with respect to such individuals; and
										(D)the State shall not require a
				face-to-face interview for purposes of initial eligibility determinations and
				redeterminations unless the State requires such an interview for such purposes
				under such child health plan with respect to such
				individuals.
										.
							(2)Effective
			 dateThe amendments made by paragraph (1) apply to determinations
			 of eligibility made on or after the date that is 1 year after the date of
			 enactment of this Act, whether or not regulations implementing such amendments
			 have been issued.
						(b)Presumptive
			 Eligibility
						(1)In
			 generalSection 1920A(b)(3)(A)(i) of the
			 Social Security Act (42 U.S.C.
			 1396r–1a(b)(3)(A)(i)) is amended by inserting a child care resource and
			 referral agency, after a State or tribal child support
			 enforcement agency,.
						(2)Application to
			 presumptive eligibility for pregnant women under medicaidSection
			 1920(b) of the Social Security Act (42
			 U.S.C. 1396r–1(b)) is amended by adding at the end after and below paragraph
			 (2) the following flush sentence:
							
								The term
				qualified provider includes a qualified entity as defined in
				section
				1920A(b)(3)..
						(3)Application
			 under title xxi
							(A)In
			 generalSection 2107(e)(1)(D) of the
			 Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended to read as follows:
								
									(D)Sections 1920 and
				1920A (relating to presumptive
				eligibility).
									.
							(B)Conforming
			 elimination of resource testSection 2102(b)(1)(A) of such Act
			 (42 U.S.C. 1397bb(b)(1)(A)) is amended—
								(i)by
			 striking and resources (including any standards relating to spenddowns
			 and disposition of resources); and
								(ii)by
			 adding at the end the following: Effective 1 year after the date of
			 enactment of the Access to Affordable Health Care Act, such standards may not
			 include the application of a resource standard or test..
								(c)Automatic
			 Reassessment of Eligibility for Title XXI and
			 Medicaid Benefits for Children Losing Medicaid or Title 
			 XXI Eligibility
						(1)Loss of
			 medicaid eligibilitySection 1902(a) of the
			 Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
							(A)by striking
			 and  at the end of paragraph (69),
							(B)by striking the
			 period at the end of paragraph (70) and inserting ; and,
			 and
							(C)by inserting
			 after paragraph (70) the following:
								
									(71)provide, in the
				case of a State with a State child health plan under title XXI, that before
				medical assistance to a child (or a parent of a child) is discontinued under
				this title, a determination of whether the child (or parent) is eligible for
				benefits under title XXI shall be made and, if determined to be so eligible,
				the child (or parent) shall be automatically enrolled in the program under such
				title without the need for a new
				application.
									.
							(2)Loss of title
			 xxi eligibility and coordination with medicaidSection 2102(b)
			 (42 U.S.C. 1397bb(b)) is amended—
							(A)in paragraph (3),
			 by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F),
			 respectively, and by inserting after subparagraph (C) the following:
								
									(D)that before
				health assistance to a child (or a parent of a child) is discontinued under
				this title, a determination of whether the child (or parent) is eligible for
				benefits under title XIX is made and, if determined to be so eligible, the
				child (or parent) is automatically enrolled in the program under such title
				without the need for a new
				application;
									;
							(B)by redesignating
			 paragraph (4) as paragraph (5); and
							(C)by inserting
			 after paragraph (3) the following new paragraph:
								
									(4)Coordination
				with medicaidThe State shall coordinate the screening and
				enrollment of individuals under this title and under title XIX consistent with
				the following:
										(A)Information that
				is collected under this title or under title XIX which is needed to make an
				eligibility determination under the other title shall be transmitted to the
				appropriate administering entity under such other title in a timely manner so
				that coverage is not delayed and families do not have to submit the same
				information twice. Families shall be provided the information they need to
				complete the application process for coverage under both titles and be given
				appropriate notice of any determinations made on their applications for such
				coverage.
										(B)If a State does
				not use a joint application under this title and such title, the State
				shall—
											(i)promptly inform a
				child’s parent or caretaker in writing and, if appropriate, orally, that a
				child has been found likely to be eligible under title XIX;
											(ii)provide the
				family with an application for medical assistance under such title and offer
				information about what (if any) further information, documentation, or other
				steps are needed to complete such application process;
											(iii)offer
				assistance in completing such application process; and
											(iv)promptly
				transmit the separate application under this title or the information obtained
				through such application, and all other relevant information and documentation,
				including the results of the screening process, to the State agency under title
				XIX for a final determination on eligibility under such title.
											(C)Applicants are
				notified in writing of—
											(i)benefits
				(including restrictions on cost-sharing) under title XIX; and
											(ii)eligibility
				rules that prohibit children who have been screened eligible for medical
				assistance under such title from being enrolled under this title, other than
				provisional temporary enrollment while a final eligibility determination is
				being made under such title.
											(D)If the agency
				administering this title is different from the agency administering a State
				plan under title XIX, such agencies shall coordinate the screening and
				enrollment of applicants for such coverage under both titles.
										(E)The coordination
				procedures established between the program under this title and under title XIX
				shall apply not only to the initial eligibility determination of a family but
				also to any renewals or redeterminations of such
				eligibility.
										.
							(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) apply to
			 individuals who lose eligibility under the medicaid program under title XIX, or
			 under a State child health insurance plan under title XXI, respectively, of the
			 Social Security Act on or after
			 October 1, 2007 (or, if later, 60 days after the date of enactment of this
			 Act), whether or not regulations implementing such amendments have been
			 issued.
						(d)Provision of
			 Medicaid and CHIP Applications and Information Under the School Lunch
			 ProgramSection 9(b)(2)(B)(iii) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1758(b)(2)(B)(iii)) is amended by adding at the end the following:
						
							(III)Notice of
				availability of health benefits under medicaid and
				chipDescriptive material distributed in accordance with clause
				(i) shall also contain information (provided on a form separate from the
				application form for free and reduced price lunches) on the availability of
				medical assistance under title XIX of the Social
				Security Act (42 U.S.C. 1396 et seq.) and of child health and
				FamilyCare assistance under title XXI of such Act, including information on how
				to obtain an application for assistance under such
				programs.
							.
					(e)12 Months of
			 Continuous Eligibility
						(1)MedicaidSection
			 1902(e)(12) of the Social Security Act
			 (42 U.S.C. 1396a(e)(12)) is amended—
							(A)by striking
			 At the option of the State, the plan may and inserting
			 The plan shall;
							(B)by striking
			 an age specified by the State (not to exceed 19 years of age)
			 and inserting 19 years of age (or such higher age as the State has
			 elected under subsection (l)(1)(D)) or, at the option of the State, who is
			 eligible for medical assistance as the parent of such a child;
			 and
							(C)in subparagraph
			 (A), by striking a period (not to exceed 12 months) and
			 inserting the 12-month period beginning on the date.
							(2)Title
			 XXISection 2102(b)(2) of such Act (42 U.S.C. 1397bb(b)(2)) is
			 amended by adding at the end the following: Such methods shall provide
			 12 months of continuous eligibility for children under this title in the same
			 manner that section 1902(e)(12) provides 12 months of continuous eligibility
			 for children described in such section under title XIX. If a State has elected
			 to apply section 1902(e)(12) to parents, such methods may provide 12 months of
			 continuous eligibility for parents under this title in the same manner that
			 such section provides 12 months of continuous eligibility for parents described
			 in such section under title XIX..
						(3)Effective
			 date
							(A)In
			 generalThe amendments made by this subsection take effect on
			 October 1, 2007 (or, if later, 60 days after the date of enactment of this
			 Act), whether or not regulations implementing such amendments have been
			 issued.
							EState Option To
			 Extend Medicaid Coverage to Certain Low-Income Individuals
				231.State option
			 to extend Medicaid coverage to certain low-income individuals
					(a)State
			 OptionSection 1902(a)(10)(A)(ii) of the
			 Social Security Act (42 U.S.C.
			 1396a(a)(10)(A)(ii)), as amended by section 212(a)(1)(A), is amended—
						(1)by striking
			 or at the end of subclause (XIX);
						(2)by adding
			 or at the end of subclause (XX); and
						(3)by adding at the
			 end the following:
							
								(XXI)who are
				individuals who are not otherwise eligible for medical assistance under this
				subparagraph, or under a waiver approved under section 1115, or otherwise, as
				of the date of enactment of this subclause and whose family income does not
				exceed 125 percent of the income official poverty line (as defined by the
				Office of Management and Budget and revised annually in accordance with section
				673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family
				of the size
				involved;
								.
						(b)Conforming
			 Amendments
						(1)Medical
			 assistance eligibility categoriesSection 1905(a) of such Act (42
			 U.S.C. 1396d(a)), as amended by section 212(e)(1), is amended in the matter
			 preceding paragraph (1)—
							(A)by striking
			 or at the end of clause (xiii);
							(B)by adding
			 or at the end of clause (xiv); and
							(C)by inserting
			 after clause (xiv) the following:
								
									(xv)who are individuals described in
				section
				1902(a)(10)(A)(ii)(XX),
									.
							(2)Exemption from
			 upper income limitationSection 1903(f)(4) of such Act (42 U.S.C.
			 1396b(f)(4)), as amended by section 212(e)(2)(B), is amended by inserting
			 1902(a)(10)(A)(ii)(XXI), after
			 1902(a)(10)(A)(ii)(XX),.
						(c)Effective
			 DatesThe amendments made by this subsection take effect on
			 October 1, 2007.
					FGrants to Promote
			 Innovative Outreach and Enrollment Under Medicaid and SCHIP
				251.Grants to
			 promote innovative outreach and enrollment under Medicaid and SCHIP
					(a)Grants for
			 Expanded Outreach ActivitiesTitle XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.), as amended by section 212(a)(2), is amended by adding at the end the
			 following:
						
							2112.Expanded
				outreach activities
								(a)In
				GeneralThe Secretary shall award grants to eligible entities
				to—
									(1)conduct
				innovative outreach and enrollment efforts that are designed to increase the
				enrollment and participation of eligible children under this title and title
				XIX; and
									(2)promote
				understanding of the importance of health insurance coverage for prenatal care
				and children.
									(b)Priority for
				Award of GrantsIn making grants under subsection (a), the
				Secretary shall give priority to—
									(1)eligible entities
				that propose to target geographic areas with high rates of—
										(A)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
										(B)racial and ethnic
				minorities and health disparity populations, including those proposals that
				address cultural and linguistic barriers to enrollment; and
										(2)eligible entities
				that plan to engage in outreach efforts with respect to individuals described
				in paragraph (1) and that are—
										(A)Federal health
				safety net organizations; or
										(B)faith-based
				organizations or consortia.
										(c)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary in such form and manner, and containing such
				information, as the Secretary may decide. Such application shall
				include—
									(1)quality and
				outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section to ensure that the activities are
				meeting their goals; and
									(2)an assurance that
				the entity shall—
										(A)conduct an
				assessment of the effectiveness of such activities against such performance
				measures; and
										(B)collect and
				report enrollment data and other information determined as a result of
				conducting such assessments to the Secretary, in such form and manner as the
				Secretary shall require.
										(d)Dissemination
				of Enrollment Data and Information Determined from Effectiveness Assessments;
				Annual ReportThe Secretary shall—
									(1)disseminate to
				eligible entities and make publicly available the enrollment data and
				information reported in accordance with subsection (c)(2)(B); and
									(2)submit an annual
				report to Congress on the outreach activities funded by grants awarded under
				this section.
									(e)DefinitionsIn
				this section:
									(1)Eligible
				entityThe term eligible entity means any of the
				following:
										(A)A State.
										(B)A Federal health
				safety net organization.
										(C)A national,
				local, or community-based public or nonprofit private organization.
										(D)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the
				Public Health Service Act (42 U.S.C.
				300x–65) relating to a grant award to nongovernmental entities.
										(E)An elementary or
				secondary school.
										(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
										(A)an Indian tribe,
				tribal organization, or an urban Indian organization receiving funds under
				title V of the Indian Health Care Improvement
				Act (25 U.S.C. 1651 et seq.);
										(B)a
				federally-qualified health center (as defined in section 1905(l)(2)(B));
										(C)a hospital
				defined as a disproportionate share hospital for purposes of section
				1923;
										(D)a covered entity
				described in section 340B(a)(4) of the Public
				Health Service Act (42 U.S.C. 256b(a)(4)); and
										(E)any other entity
				or a consortium that serves children under a federally-funded program,
				including the special supplemental nutrition program for women, infants, and
				children (WIC) established under section 17 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1786), the head start and early head start programs under the
				Head Start Act (42 U.S.C. 9801 et
				seq.), the school lunch program established under the Richard B. Russell
				National School Lunch Act, and an
				elementary or secondary school.
										(3)Indians; indian
				tribe; tribal organization; urban indian organization; service
				unitThe terms Indian, Indian tribe,
				tribal organization, urban Indian organization, and
				Service Unit have the meanings given such terms in section 4 of
				the Indian Health Care Improvement Act
				(25 U.S.C. 1603).
									(f)AppropriationThere
				is appropriated, out of any money in the Treasury not otherwise appropriated,
				$50,000,000 for each of fiscal years 2008 and 2009 for the purpose of awarding
				grants under this section. Amounts appropriated and paid under the authority of
				this section shall be in addition to amounts appropriated under section 2104
				and paid to States in accordance with section
				2105.
								.
					(b)Extending Use
			 of Outstationed Workers To Accept Title  XXI
			 ApplicationsSection 1902(a)(55) of the
			 Social Security Act (42 U.S.C.
			 1396a(a)(55)) is amended by inserting , and applications for child
			 health assistance under title XXI after
			 (a)(10)(A)(ii)(IX).
					252.State option
			 to provide for simplified determinations of a child’s financial eligibility for
			 Medical assistance under medicaid or child health assistance under
			 SCHIP
					(a)MedicaidSection
			 1902(e) of the Social Security Act (42
			 U.S.C. 1396a(e)) is amended by adding at the end the following:
						
							(13)(A)At the option of the
				State, the plan may provide that financial eligibility requirements for medical
				assistance are met for an individual who is under an age specified by the State
				(except as provided in subparagraph (C), not to exceed 21 years of age) by
				using a determination made within a reasonable period (as determined by the
				State) before its use for this purpose, of the individual’s family or household
				income, or if applicable for purposes of determining eligibility under this
				title or title XXI, assets or resources, by a Federal or State agency, or a
				public or private entity making such determination on behalf of such agency,
				specified by the plan, including (but not limited to) an agency administering
				the State program funded under part A of title IV, the
				Food Stamp Act of 1977, the Richard
				B. Russell National School Lunch Act,
				or the Child Nutrition Act of 1966,
				notwithstanding any differences in budget unit, disregard, deeming, or other
				methodology, but only if—
									(i)the agency has fiscal liabilities
				or responsibilities affected or potentially affected by such determination;
				and
									(ii)any information furnished by the
				agency pursuant to this subparagraph is used solely for purposes of determining
				eligibility for medical assistance under this title or for child health
				assistance under title XXI.
									(B)Nothing in subparagraph (A) shall be
				construed—
									(i)to authorize the denial of medical
				assistance under this title or of child health assistance under title XXI to an
				individual who, without the application of this paragraph, would qualify for
				such assistance;
									(ii)to relieve a State of the
				obligation under subsection (a)(8) to furnish medical assistance with
				reasonable promptness after the submission of an initial application that is
				evaluated or for which evaluation is requested pursuant to this paragraph;
				or
									(iii)to relieve a State of the
				obligation to determine eligibility for medical assistance under this title or
				for child health assistance under title XXI on a basis other than family or
				household income (or, if applicable, assets or resources) if an individual is
				determined ineligible for such assistance on the basis of information furnished
				pursuant to this paragraph.
									(C)At the option of a State, the
				financial eligibility process described in subparagraph (A) may apply to an
				individual who is older than age 21 if the individual’s eligibility for medical
				assistance under this title is based on pregnancy or if the individual is a
				parent, guardian, or other caretaker relative of an individual found eligible
				under subparagraph
				(A).
								.
					(b)SCHIPSection
			 2107(e)(1) of the Social Security Act
			 (42 U.S.C. 1397gg(e)(1)) is amended by adding at the end the
			 following:
						
							(E)Section
				1902(e)(13) (relating to the State option to base an individual’s eligibility
				for assistance on financial determinations made by a program providing
				nutrition or other public assistance (except that the State option under
				subparagraph (C) of such section shall apply under this title only if an
				individual is
				pregnant)).
							.
					(c)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2007.
					GDemonstration
			 Programs To Improve Medicaid and SCHIP Outreach to Homeless Individuals and
			 Families
				261.Demonstration
			 programs to improve Medicaid and SCHIP outreach to homeless individuals and
			 families
					(a)AuthorityThe
			 Secretary of Health and Human Services may award demonstration grants to not
			 more than 7 States (or other qualified entities) to conduct innovative programs
			 that are designed to improve outreach to homeless individuals and families
			 under the programs described in subsection (b) with respect to enrollment of
			 such individuals and families under such programs and the provision of services
			 (and coordinating the provision of such services) under such programs.
					(b)Programs for
			 Homeless DescribedThe programs described in this subsection are
			 as follows:
						(1)MedicaidThe
			 program under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.).
						(2)SCHIPThe
			 program under title XXI of the Social Security
			 Act (42 U.S.C. 1397aa et seq.).
						(3)TANFThe
			 program under part A of title IV of the Social
			 Security Act (42 U.S.C. 601 et seq.).
						(4)SAMHSA block
			 grantsThe program of grants under part B of title XIX of the
			 Public Health Service Act (42 U.S.C.
			 300x–1 et seq.).
						(5)Food stamp
			 programThe program under the Food Stamp Act of 1977 (7 U.S.C. 2011 et
			 seq.).
						(6)Workforce
			 investment actThe program under the Workforce Investment Act of
			 1999 (29 U.S.C. 2801 et seq.).
						(7)Welfare-to-workThe
			 welfare-to-work program under section 403(a)(5) of the
			 Social Security Act (42 U.S.C.
			 603(a)(5)).
						(8)Other
			 programsOther public and private benefit programs that serve
			 low-income individuals.
						(c)AppropriationsFor
			 the purposes of carrying out this section, there is appropriated for fiscal
			 year 2008, out of any funds in the Treasury not otherwise appropriated,
			 $10,000,000, to remain available until expended.
					IIISTRENGTHENING
			 THE HEALTH CARE SAFETY NET
			301.Increase in
			 funding for the consolidated health centers programIt is the sense of the Senate that the
			 amounts appropriated for consolidated health centers under section 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) should be doubled over the 5-fiscal year period beginning with fiscal
			 year 2008.
			IVEXPANSION OF
			 ACCESS TO HEALTH CARE IN RURAL AND UNDERSERVED AREAS
			401.Expansion of
			 fundingIt is the sense of the
			 Senate that the amounts appropriated for National Health Service Corps under
			 subpart II of part D of title III of the Public
			 Health Service Act (42 U.S.C. 254d et seq.) should be doubled over
			 the 5-fiscal year period beginning with fiscal year 2008 to assist in provide
			 support for physicians, dentists, and other health care clinicians who serve in
			 rural and inner city areas.
			402.Loan repayment
			 and scholarship programsSection 338C of the
			 Public Health Service Act (42 U.S.C.
			 254m) is amended by adding at the end the following:
				
					(e)Notwithstanding
				any other provision of this title, periods of obligated service may be served
				and fulfilled on a part time basis if—
						(1)such part time
				service is agreed to by both the placement site or sites and the recipient of
				the scholarship or loan repayment; and
						(2)the recipient’s
				total obligation is
				fulfilled.
						.
			VEXPANDED ACCESS
			 TO AFFORDABLE LONG-TERM CARE
			501.Treatment of
			 premiums on qualified long-term care insurance contracts
				(a)In
			 GeneralPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
					
						224.Premiums on
				qualified Long-Term care insurance contracts
							(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of the amount of
				eligible long-term care premiums (as defined in section 213(d)(10)) paid during
				the taxable year for coverage for the taxpayer, his spouse, and dependents
				under a qualified long-term care insurance contract (as defined in section
				7702B(b)).
							(b)Applicable
				PercentageFor purposes of subsection (a)—
								(1)In
				generalExcept as otherwise provided in this subsection, the
				applicable percentage shall be determined in accordance with the following
				table based on the number of years of continuous coverage (as of the close of
				the taxable year) of the individual under any qualified long-term care
				insurance contracts (as defined in section 7702B(b)):
									
										
											
												If the number of years
						ofThe applicable
						long-term
												
												 continuous coverage
						is—care percentage
						is— 
												
											
											
												  Less than 160 
												
												  At least 1 but less than
						270 
												
												  At least 2 but less than
						380 
												
												  At least 3 but less than
						490 
												
												  At least 4100.  
												
											
										
									
								(2)Special rules
				for individuals who have attained age 55In the case of an
				individual who has attained age 55 as of the close of the taxable year, the
				following table shall be substituted for the table in paragraph (1).
									
										
											
												If the number of years
						ofThe applicable
						long-term
												
												 continuous coverage
						is—care percentage
						is— 
												
											
											
												  Less than 170 
												
												  At least 1 but less than
						285 
												
												  At least 2100.  
												
											
										
									
								(3)Only coverage
				after 2006 taken into accountOnly coverage for periods after
				December 31, 2006, shall be taken into account under this subsection.
								(4)Continuous
				coverageAn individual shall not fail to be treated as having
				continuous coverage if the aggregate breaks in coverage during any 1-year
				period are less than 60 days.
								(c)Coordination
				With Other DeductionsAny amount paid by a taxpayer for any
				qualified long-term care insurance contract to which subsection (a) applies
				shall not be taken into account in computing the amount allowable to the
				taxpayer as a deduction under section 162(l) or
				213(a).
							.
				(b)Long-Term Care
			 Insurance Permitted To Be Offered Under Cafeteria Plans and Flexible Spending
			 Arrangements
					(1)Cafeteria
			 plansSection 125(f) of the Internal Revenue Code of 1986
			 (defining qualified benefits) is amended by inserting before the period at the
			 end ; except that such term shall include the payment of premiums for
			 any qualified long-term care insurance contract (as defined in section 7702B)
			 to the extent the amount of such payment does not exceed the eligible long-term
			 care premiums (as defined in section 213(d)(10)) for such
			 contract.
					(2)Flexible
			 spending arrangementsSection 106 of such Code (relating to
			 contributions by an employer to accident and health plans) is amended by
			 striking subsection (c).
					(c)Conforming
			 Amendments
					(1)Section 62(a) of
			 the Internal Revenue Code of 1986 is amended by inserting after paragraph (20)
			 the following new item:
						
							(21)Premiums on
				qualified long-term care insurance contractsThe deduction
				allowed by section
				224.
							.
					(2)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
						
							
								Sec. 224. Premiums on qualified long-term
				care insurance contracts.
								Sec. 225. Cross
				reference.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				502.Credit for
			 taxpayers with long-term care needs
				(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
					
						25E.Credit for
				taxpayers with Long-Term care needs
							(a)Allowance of
				Credit
								(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				credit amount multiplied by the number of applicable individuals with respect
				to whom the taxpayer is an eligible caregiver for the taxable year.
								(2)Applicable
				credit amountFor purposes of paragraph (1), the applicable
				credit amount shall be determined in accordance with the following
				table:
									
										
											
												“For taxable years
						beginningThe
						applicable
												
												 in calendar
						year—credit amount is—
												
											
											
												  2005$1,000  
												
												  2006 1,500  
												
												  2007 2,000  
												
												  2008 2,500  
												
												  2009 or thereafter 3,000.
												
											
										
									
								(b)Limitation
				Based on Adjusted Gross Income
								(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
								(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means—
									(A)$150,000 in the
				case of a joint return, and
									(B)$75,000 in any
				other case.
									(3)IndexingIn
				the case of any taxable year beginning in a calendar year after 2007, each
				dollar amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
									(A)such dollar
				amount, and
									(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting August
				2006 for August 1996 in subclause (II) thereof.
									If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section—
								(1)Applicable
				individual
									(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the
				Social Security Act) as being an
				individual with long-term care needs described in subparagraph (B) for a
				period—
										(i)which is at least
				180 consecutive days, and
										(ii)a portion of
				which occurs within the taxable year.
										Such
				term shall not include any individual otherwise meeting the requirements of the
				preceding sentence unless within the 391/2-month period
				ending on such due date (or such other period as the Secretary prescribes) a
				physician (as so defined) has certified that such individual meets such
				requirements.(B)Individuals
				with long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
										(i)The individual is
				at least 6 years of age and—
											(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity, or
											(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to perform, without
				reminding or cuing assistance, at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities.
											(ii)The individual
				is at least 2 but not 6 years of age and is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility.
										(iii)The individual
				is under 2 years of age and requires specific durable medical equipment by
				reason of a severe health condition or requires a skilled practitioner trained
				to address the individual’s condition to be available if the individual’s
				parents or guardians are absent.
										(2)Eligible
				caregiver
									(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
										(i)The
				taxpayer.
										(ii)The taxpayer’s
				spouse.
										(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151 for
				the taxable year.
										(iv)An individual
				who would be described in clause (iii) for the taxable year if section
				151(c)(1)(A) were applied by substituting for the exemption amount an amount
				equal to the sum of the exemption amount, the standard deduction under section
				63(c)(2)(C), and any additional standard deduction under section 63(c)(3) which
				would be applicable to the individual if clause (iii) applied.
										(v)An individual who
				would be described in clause (iii) for the taxable year if—
											(I)the requirements
				of clause (iv) are met with respect to the individual, and
											(II)the requirements
				of subparagraph (B) are met with respect to the individual in lieu of the
				support test of section 152(a).
											(B)Residency
				testThe requirements of this subparagraph are met if an
				individual has as his principal place of abode the home of the taxpayer
				and—
										(i)in the case of an
				individual who is an ancestor or descendant of the taxpayer or the taxpayer’s
				spouse, is a member of the taxpayer’s household for over half the taxable year,
				or
										(ii)in the case of
				any other individual, is a member of the taxpayer’s household for the entire
				taxable year.
										(C)Special rules
				where more than 1 eligible caregiver
										(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
										(ii)No
				agreementIf each individual required under clause (i) to file a
				written declaration under clause (i) does not do so, the individual with the
				highest modified adjusted gross income (as defined in section 32(c)(5)) shall
				be treated as the eligible caregiver.
										(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
										(d)Identification
				RequirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
							(e)Taxable Year
				Must Be Full Taxable YearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12
				months.
							.
				(b)Conforming
			 Amendments
					(1)Section
			 6213(g)(2) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (L), by striking the period at
			 the end of subparagraph (M) and inserting , and, and by
			 inserting after subparagraph (M) the following new subparagraph:
						
							(N)an omission of a
				correct TIN or physician identification required under section 25E(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
						
							
								Sec. 25E. Credit for taxpayers with
				long-term care
				needs.
							
							.
					(c)Effective
			 DatesThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				503.Additional
			 consumer protections for long-term care insurance
				(a)Additional
			 Protections Applicable to Long-Term Care InsuranceSubparagraphs
			 (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986
			 (relating to requirements of model regulation and Act) are amended to read as
			 follows:
					
						(A)In
				generalThe requirements of this paragraph are met with respect
				to any contract if such contract meets—
							(i)Model
				regulationThe following requirements of the model
				regulation:
								(I)Section 6A
				(relating to guaranteed renewal or noncancellability), and the requirements of
				section 6B of the model Act relating to such section 6A.
								(II)Section 6B
				(relating to prohibitions on limitations and exclusions).
								(III)Section 6C
				(relating to extension of benefits).
								(IV)Section 6D
				(relating to continuation or conversion of coverage).
								(V)Section 6E
				(relating to discontinuance and replacement of policies).
								(VI)Section 7
				(relating to unintentional lapse).
								(VII)Section 8
				(relating to disclosure), other than section 8F thereof.
								(VIII)Section 11
				(relating to prohibitions against post claims underwriting).
								(IX)Section 12
				(relating to minimum standards).
								(X)Section 13
				(relating to requirement to offer inflation protection), except that any
				requirement for a signature on a rejection of inflation protection shall permit
				the signature to be on an application or on a separate form.
								(XI)Section 25
				(relating to prohibition against preexisting conditions and probationary
				periods in replacement policies or certificates).
								(XII)The provisions
				of section 26 relating to contingent nonforfeiture benefits, if the
				policyholder declines the offer of a nonforfeiture provision described in
				paragraph (4).
								(ii)Model
				actThe following requirements of the model Act:
								(I)Section 6C
				(relating to preexisting conditions).
								(II)Section 6D
				(relating to prior hospitalization).
								(III)The provisions
				of section 8 relating to contingent nonforfeiture benefits, if the policyholder
				declines the offer of a nonforfeiture provision described in paragraph
				(4).
								(B)DefinitionsFor
				purposes of this paragraph—
							(i)Model
				provisionsThe terms model regulation and
				model Act mean the long-term care insurance model regulation, and
				the long-term care insurance model Act, respectively, promulgated by the
				National Association of Insurance Commissioners (as adopted as of September
				2000).
							(ii)CoordinationAny
				provision of the model regulation or model Act listed under clause (i) or (ii)
				of subparagraph (A) shall be treated as including any other provision of such
				regulation or Act necessary to implement the provision.
							(iii)DeterminationFor
				purposes of this section and section 4980C, the determination of whether any
				requirement of a model regulation or the model Act has been met shall be made
				by the
				Secretary.
							.
				(b)Excise
			 TaxParagraph (1) of section 4980C(c) of the Internal Revenue
			 Code of 1986 (relating to requirements of model provisions) is amended to read
			 as follows:
					
						(1)Requirements of
				model provisions
							(A)Model
				regulationThe following requirements of the model regulation
				must be met:
								(i)Section 9
				(relating to required disclosure of rating practices to consumer).
								(ii)Section 14
				(relating to application forms and replacement coverage).
								(iii)Section 15
				(relating to reporting requirements), except that the issuer shall also report
				at least annually the number of claims denied during the reporting period for
				each class of business (expressed as a percentage of claims denied), other than
				claims denied for failure to meet the waiting period or because of any
				applicable preexisting condition.
								(iv)Section 22
				(relating to filing requirements for marketing).
								(v)Section 23
				(relating to standards for marketing), including inaccurate completion of
				medical histories, other than paragraphs (1), (6), and (9) of section 23C,
				except that—
									(I)in addition to
				such requirements, no person shall, in selling or offering to sell a qualified
				long-term care insurance contract, misrepresent a material fact; and
									(II)no such
				requirements shall include a requirement to inquire or identify whether a
				prospective applicant or enrollee for long-term care insurance has accident and
				sickness insurance.
									(vi)Section 24
				(relating to suitability).
								(vii)Section 29
				(relating to standard format outline of coverage).
								(viii)Section 30
				(relating to requirement to deliver shopper’s guide).
								The
				requirements referred to in clause (vi) shall not include those portions of the
				personal worksheet described in Appendix B relating to consumer protection
				requirements not imposed by section 4980C or 7702B.(B)Model
				actThe following requirements of the model Act must be
				met:
								(i)Section 6F
				(relating to right to return), except that such section shall also apply to
				denials of applications and any refund shall be made within 30 days of the
				return or denial.
								(ii)Section 6G
				(relating to outline of coverage).
								(iii)Section 6H
				(relating to requirements for certificates under group plans).
								(iv)Section 6I
				(relating to policy summary).
								(v)Section 6J
				(relating to monthly reports on accelerated death benefits).
								(vi)Section 7
				(relating to incontestability period).
								(C)DefinitionsFor
				purposes of this paragraph, the terms model regulation and
				model Act have the meanings given such terms by section
				7702B(g)(2)(B).
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to policies
			 issued more than 1 year after the date of the enactment of this Act.
				VIPROMOTING
			 HEALTHIER LIFESTYLES
			601.Community
			 partnerships to promote healthy lifestyles
				(a)GrantsThe
			 Secretary of Health and Human Services (referred to in this title as the
			 Secretary) shall award grants to States to enable such States to
			 provide assistance to eligible community partnerships that will carry out
			 activities to promote healthy lifestyles.
				(b)Eligibility
					(1)StateTo
			 be eligible to receive a grant under subsection (a), a State shall prepare and
			 submit to the Secretary an application at such time, in such manner and
			 containing such information as the Secretary may require.
					(2)Community
			 partnershipTo be eligible to receive assistance from a State
			 under a grant under subsection (a), an entity shall—
						(A)be a partnership
			 consisting of one or more public and private organizations (such as hospitals,
			 health centers, other health care providers, employers, local educational
			 agencies, community organizations, and public health organizations); and
						(B)prepare and
			 submit to the State an application at such time, in such manner and containing
			 such information as the State may require, including a description of the
			 activities that the partnership will carry out with assistance provided under
			 this section.
						(c)ActivitiesA
			 State shall use amounts received under a grant under this section to support
			 activities conducted by an eligible community partnership to promote health
			 lifestyles, including—
					(1)activities to
			 reduce the primary risk factors for diseases, such as smoking, obesity, and
			 sedentary lifestyles;
					(2)implementing
			 employee health promotion programs in the workplace using best practices to
			 improve health access, education, and prevention promotion and disease
			 management;
					(3)activities to
			 decrease hospital inpatient admissions of individuals with chronic diseases;
			 and
					(4)the development
			 of programs relating to mental health and substance abuse.
					(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each of fiscal years
			 2008 through 2012.
				602.Worksite
			 wellness grant program
				(a)GrantsThe
			 Secretary shall award grants to States (through State health departments or
			 other State agencies working in consultation with the State health agency) to
			 enable such States to provide assistance to employers that employ not to exceed
			 100 employees to enable such employers to establish and operate worksite
			 wellness programs for their employees.
				(b)ApplicationTo
			 be eligible to receive a grant under subsection (a), a State shall prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, including—
					(1)a description of
			 the manner in which the State intends to use amounts received under the grant;
			 and
					(2)assurances that
			 the State will only use amounts provided under such grant to provide assistance
			 to employers that can demonstrate that they are in compliance with minimum
			 program characteristics (relative to scope and regularity of services offered)
			 that are developed by the Secretary in consultation with experts in public
			 health and representatives of small employers.
					(c)AllocationGrants
			 shall be allocated among States based on the population of individuals employed
			 by small employers in such States.
				(d)Program
			 CharacteristicsIn developing minimum program characteristics
			 under subsection (b)(2), the Secretary shall ensure that all activities
			 established or enhanced under a grant under this section have clearly defined
			 goals and objectives and demonstrate how receipt of such assistance will help
			 to achieve established State or local health objectives based on the National
			 Health Promotion and Disease Prevention Objectives.
				(e)Use of
			 FundsAmounts received under a grant awarded under subsection (a)
			 shall be used by a State to provide grants to employers (as described in
			 subsection (a)), nonprofit organizations, or public authorities, or to operate
			 State-based worksite wellness programs.
				(f)Special
			 EmphasisIn funding employer worksite wellness projects under
			 this section, a State shall give special emphasis to—
					(1)the development
			 of joint wellness programs between employers;
					(2)the development
			 of employee assistance programs dealing with substance abuse;
					(3)maximizing the
			 use of, and coordination with, existing community resources such as nonprofit
			 health organizations; and
					(4)encouraging the
			 participation of dependents of employees and retirees in wellness
			 programs.
					(g)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each of fiscal years
			 2008 through 2012.
				603.Comprehensive
			 school health education
				(a)In
			 GeneralThe Secretary shall use amounts appropriated in each
			 fiscal year under subsection (d) to expand comprehensive school health
			 education programs administered by the Centers for Disease Control and
			 Prevention under sections 301 and 311 of the Public Health Service Act (42 U.S.C. 241 and
			 243).
				(b)Specified Use
			 of FundsIn meeting the requirement of subsection (a), the
			 Secretary shall expand the number of children receiving planned, sequential
			 kindergarten through 12th grade comprehensive school education as a component
			 of comprehensive programs of school health, including—
					(1)physical
			 education programs that provide lifelong physical activity;
					(2)healthy school
			 food service selections;
					(3)programs that
			 promote a healthy and safe school environment;
					(4)schoolsite health
			 promotion for faculty and staff;
					(5)integrated school
			 and community health promotion efforts; and
					(6)school nursing
			 disease prevention and health promotion services.
					(c)Coordination of
			 Existing ProgramsThe Secretary of Health and Human Services, the
			 Secretary of Education, and the Secretary of Agriculture, shall work
			 cooperatively to coordinate existing school health education programs within
			 the jurisdiction of their respective Departments in a manner that maximizes the
			 efficiency and effectiveness of Federal expenditures for such programs.
				(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each of fiscal years
			 2008 through 2012.
				VIIMEDICARE
			 FAIRNESS
			AMedicare Value
			 and Quality Demonstration
				701.FindingsThe Senate makes the following
			 findings:
					(1)The United States
			 Government should reward physicians, hospitals, and other health care providers
			 that provide high-quality, cost-effective health care to beneficiaries under
			 the medicare program.
					(2)The Journal of
			 the American Medical Association has published quality indicators in an article
			 entitled Quality of Medical Care Delivered to Medicare Beneficiaries: A
			 Profile at State and National Levels.
					(3)The cost of
			 health care is—
						(A)reflected in the
			 type and volume of physicians’ services and in physician ordering and
			 prescribing behavior; and
						(B)reflected in the
			 amount of the average payment to hospitals under the medicare program for each
			 medicare beneficiary in each State.
						(4)Physician and
			 hospital practice patterns contribute to the total cost and quality of care for
			 each medicare beneficiary in each State.
					(5)The original
			 medicare fee-for-service program under parts A and B of title XVIII of the
			 Social Security Act does not include a
			 mechanism to pay for interventions designed to improve quality of care. While
			 the framework for payments to managed care organizations under the
			 Medicare+Choice program under part C of such title allows for the reallocation
			 of capitation revenues to cover such things as disease state management and
			 quality improvement infrastructure, even the most optimistic projections for
			 managed care enrollment leave the majority of medicare beneficiaries in the
			 original medicare fee-for-service program.
					702.Demonstration
			 project to encourage the provision of high-quality, cost-effective inpatient
			 hospital services
					(a)PurposeThe
			 purpose of the demonstration project conducted under this section is to
			 encourage the provision of high-quality, cost-effective health care to
			 beneficiaries under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) by providing incentive payments to hospitals located in States in which
			 high-quality and cost-effective services are being provided in order to finance
			 further quality improvements.
					(b)Demonstration
			 Project
						(1)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish a demonstration project under which—
							(A)the Secretary
			 provides bonus payments to providers of inpatient hospital services that
			 deliver high-quality health care at low costs in accordance with the
			 methodology established by the Agency for Healthcare Research and Quality under
			 paragraph (2); and
							(B)the Secretary
			 funds a plan at each site to increase the number of providers of inpatient
			 hospital services that provide high-quality, low-cost health care to
			 beneficiaries under the Medicare program under title XVIII of the
			 Social Security Act.
							(2)Value and
			 quality ranking methodology
							(A)In
			 generalThe Agency for Healthcare Research and Quality shall
			 establish a value and quality ranking methodology under which the Secretary
			 awards bonus payments to providers of inpatient hospital services located in
			 those States that demonstrate that such providers in the State are providing
			 high value because of the high-quality, cost-effective health care services
			 being provided to medicare beneficiaries.
							(B)BasisThe
			 methodology established under subparagraph (A) shall be based on the Medicare
			 quality indicators determined by the Secretary to be appropriate.
							(3)SitesThe
			 Secretary shall select 2 States in which to conduct the demonstration
			 project—
							(A)from among the
			 top 25 States (as ranked using the methodology established under paragraph (2))
			 that are also among the group of 25 States with the lowest per capita cost to
			 the Medicare program under title XVIII of the Social Security Act during the most recent
			 12-month period for which data are available; and
							(B)based upon
			 information contained in applications submitted to the Secretary by such States
			 at such time, in such form and manner, and containing such information as the
			 Secretary may require.
							(4)Duration of
			 projectThe demonstration project shall be conducted over a
			 5-year period.
						(c)ReportsThe
			 Secretary shall submit to the appropriate committees of Congress interim
			 reports on the demonstration project and a final report on the project within 6
			 months after the conclusion of the project together with recommendations for
			 such legislative or administrative action as the Secretary determines
			 appropriate.
					(d)WaiverThe
			 Secretary shall waive such provisions of titles XI and XVIII of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq. and 1395 et seq.) as may be necessary to conduct the demonstration project
			 under this section.
					(e)DefinitionsIn
			 this section:
						(1)Provider of
			 inpatient hospital servicesThe term provider of inpatient
			 hospital services means any individual or entity that receives payment
			 under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) for providing an inpatient hospital service (as defined in section
			 1861(b) of such Act (42 U.S.C. 1395x(b))).
						(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(f)FundingThere
			 are appropriated from the Federal Hospital Insurance Trust Fund under section
			 1817 of the Social Security Act (42
			 U.S.C. 1395i) such sums as the Secretary determines are necessary to conduct
			 the demonstration project under this section.
					703.Demonstration
			 project to encourage the provision of high-quality, cost-effective physicians’
			 services
					(a)PurposeThe
			 purpose of the demonstration project conducted under this section is to
			 encourage the provision of high-quality, cost-effective health care to
			 beneficiaries under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) by providing incentive payments to physicians located in States in which
			 high-quality and cost-effective services are being provided in order to finance
			 further quality improvements.
					(b)Demonstration
			 Project
						(1)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish a demonstration project under which—
							(A)the Secretary
			 provides bonus payments to providers of physicians’ services that deliver
			 high-quality, cost-effective health care in accordance with the methodology
			 established by the Agency for Healthcare Research and Quality under paragraph
			 (2); and
							(B)the Secretary
			 funds a plan in each State to increase the number of providers of physicians’
			 services that provide high-quality, cost-effective health care to beneficiaries
			 under the medicare program under title XVIII of the
			 Social Security Act.
							(2)Value and
			 quality ranking methodology
							(A)In
			 generalThe Agency for Healthcare Research and Quality shall
			 establish a value and quality ranking methodology under which the Secretary
			 awards bonus payments to providers of physicians’ services located in those
			 States that demonstrate that such providers in the State are providing high
			 value because of the high-quality, cost-effective health care services being
			 provided to Medicare beneficiaries.
							(B)BasisThe
			 methodology established under subparagraph (A) shall be based on the Medicare
			 quality indicators determnined by the Secretary to be appropriate.
							(3)SitesThe
			 Secretary shall select 2 States in which to conduct the demonstration
			 project—
							(A)from among the
			 top 25 States (as ranked using the methodology established under paragraph (2))
			 that are also among the 25 States with the lowest per capita cost to the
			 Medicare program under title XVIII of the Social
			 Security Act during the most recent 12-month period for which data
			 are available; and
							(B)based upon
			 information contained in applications submitted to the Secretary by such States
			 at such time, in such form and manner, and containing such information as the
			 Secretary may require.
							(4)Duration of
			 projectThe demonstration project shall be conducted over a
			 5-year period.
						(c)ReportsThe
			 Secretary shall submit to the appropriate committees of Congress interim
			 reports on the demonstration project and a final report on the project within 6
			 months after the conclusion of the project together with recommendations for
			 such legislative or administrative action as the Secretary determines
			 appropriate.
					(d)WaiverThe
			 Secretary shall waive such provisions of titles XI and XVIII of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq. and 1395 et seq.) as may be necessary to conduct the demonstration project
			 under this section.
					(e)DefinitionsIn
			 this section:
						(1)Provider of
			 physicians’ servicesThe term provider of physicians’
			 services means any individual or entity that receives payment under the
			 Medicare program under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) for providing physicians’
			 services (as defined in section 1861(q) of such Act (42 U.S.C.
			 1395x(q))).
						(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(f)FundingThere
			 are appropriated from the Federal Supplementary Medical Insurance Trust Fund
			 under section 1841 of the Social Security Act
			 (42 U.S.C. 1395t) such sums as the Secretary determines are
			 necessary to conduct the demonstration project under this section.
					BGraduate Medical
			 Education Demonstration
				711.Clinical
			 rotation demonstration project
					(a)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish a demonstration project that provides for demonstration grants
			 designed to provide financial or other incentives to hospitals to attract
			 educators and clinical practitioners so that hospitals that serve beneficiaries
			 under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) who are residents of underserved areas may host clinical
			 rotations.
					(b)Duration of
			 ProjectThe demonstration project shall be conducted over a
			 5-year period.
					(c)Funding
						(1)In
			 generalSubject to paragraph (2), the Secretary shall pay the
			 costs of the demonstration project conducted under this section from the
			 Federal Hospital Insurance Trust Fund under section 1817 of the
			 Social Security Act (42 U.S.C.
			 1395i).
						(2)Cap on
			 fundingThe Secretary may not expend more than $20,000,000 to
			 conduct the demonstration project under this section.
						(3)Budget
			 neutrality for demonstration projectNotwithstanding any other
			 provision of law, the Secretary shall provide for an appropriate reduction in
			 the aggregate amount of additional payments made under subsection (d)(5)(B) of
			 section 1886 of the Social Security
			 Act (42 U.S.C. 1395ww) for the indirect costs of medical education
			 and for direct graduate medical education costs under subsection (h) of such
			 section to reflect any increase in amounts expended from the Federal Hospital
			 Insurance Trust Fund as a result of the demonstration project conducted under
			 this section.
						(d)ReportsThe
			 Secretary shall submit to the appropriate committees of Congress interim
			 reports on the demonstration project and a final report on such project within
			 6 months after the conclusion of the project together with recommendations for
			 such legislative or administrative action as the Secretary determines
			 appropriate.
					(e)WaiverThe
			 Secretary shall waive such provisions of titles XI and XVIII of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq. and 1395 et seq.) as may be necessary to conduct the demonstration project
			 under this section.
					(f)DefinitionsIn
			 this section:
						(1)HospitalThe
			 term hospital means any subsection (d) hospital (as defined in
			 section 1886(d)(1)(B) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(1)(B)) that had indirect or direct costs of
			 medical education during the most recent cost reporting period preceding the
			 date of enactment of this Act.
						(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(3)Underserved
			 areaThe term underserved area means such medically
			 underserved urban areas and medically underserved rural areas as the Secretary
			 may specify.
						
